566 So. 2d 921 (1990)
Joseph R. DUBOSE, Jr., Petitioner,
v.
Mark SHELNUTT, Esquire, and David Eddy, Esquire, Respondents.
No. 90-1460.
District Court of Appeal of Florida, Fifth District.
September 13, 1990.
Joseph R. Dubose, Jr., Raiford, pro se.
David B. Eddy, Ocala, pro se.
Mark D. Shelnutt, Ocala, pro se.
PER CURIAM.
Joseph R. Dubose petitions this court for a Writ of Mandamus seeking to compel Special Assistant Public Defenders Mark D. Shelnutt and David B. Eddy to produce the depositions of Howard Leary, Joseph Stanton and Clifford Kyler Brown relating to the completed circuit court and appellate proceedings in his case. See Bermed v. Tacher, 565 So. 2d 833 (Fla.3d DCA 1990); Cf. Dennis v. Brummer, 479 So. 2d 857 (Fla.3d DCA 1985). The attorneys responded to this petition by explaining that they did not immediately comply with Dubose's request because his letter failed to designate which witnesses' depositions Dubose wanted. This was confirmed by Dubose's letter,[1] which was attached to the attorneys' response. However, the attorneys' response was inadequate as they had a duty to furnish their former client with the requested documents. Rule 4-1.16(d) Rules of Professional Conduct. Having received the somewhat ambiguous request, the attorneys should have contacted Dubose to ascertain which depositions were desired. Accordingly, the Petition for Writ of Mandamus is granted and the attorneys are directed to furnish Dubose with the depositions, or copies thereof, of witnesses Howard Leary, John Stanton and Clifford Kyler Brown. Because the attorneys have indicated they will comply with Petitioner's request, we withhold issuance of the formal writ at this time.
GRANTED.
COBB, GOSHORN and HARRIS, JJ., concur.
NOTES
[1]  Dubose's letter stated: "Please send me all originals or copies of all the original depositions of the following witnesses from the above referenced case as soon as possible." The "following witnesses" were not identified.